                                                                                            FILED
                                                                                   2019 Dec-09 PM 03:32
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 JASON RAY ROSE,                           )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )    5:19-cv-00123-RDP-JEO
                                           )
 VANESSA RICH, et al.,                     )
                                           )
       Defendants.                         )

                           MEMORANDUM OPINION

      The Magistrate Judge filed a report on November 8, 2019, recommending the

defendants’ motions for summary judgment be granted and this action be dismissed

with prejudice. (Doc. 40). Although the Magistrate Judge advised Plaintiff of his

right to file specific written objections within fourteen (14) days, no objections have

been received by the court and the time to file objections has expired.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Magistrate Judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED.                       The court

EXPRESSLY FINDS that there are no genuine issues of material fact and the

defendants are entitled to judgment as a matter of law. Accordingly, the defendants’

motions for summary judgment (Docs. 34 and 35) are due to be granted and this

action is due to be dismissed with prejudice.
A Final Judgment will be entered.

DONE and ORDERED this December 9, 2019.



                               _________________________________
                               R. DAVID PROCTOR
                               UNITED STATES DISTRICT JUDGE




                                    2
